 In the Matter, of LEROY M. LAMB,GEORGIA E. -LAMB AND CHESTER N.COPPIN, A PARTNERSHIPD/B/ALAMCO ELECTRIC,1EMPLOYERandCHAUFFEURS,TEAMSTERS&HELPERS, LOCAL 150,INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN & HELP-ERS OF AMERICA,AFL, PETITIONERCase No. 20-RCT1093.Decided November 22, 1950DECISION AND ORDERUpon a petition -duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Nathan R. Berke,hearing officer. , The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer, a California partnership, is engaged in the busi-ness of repairing and servicing electrical appliances and equipment.The Employer has a franchise for the service of factory warrantieson approximately 29 nationally advertised electrical appliances; ap-proximately 20 of these franchises are on an exclusive basis coveringthe northern part of California.During the year 1949, the Employer purchased spare parts andequipment for use in connection with its repair service, valued in ex-cess of $12,000, of which approximately 80 percent originated outsidethe State of California.During the same period, the Employer'sgross earnings totaled approximately $68,000.Of this amount inexcess of $16,000 represented sales of spare parts, all made withinthe State, and approximately $8,500 represented payment for servicesperformed by the Employer on appliances and equipment pursuantto its repair franchises?The balance of its income represented pay-ment for services and parts furnished to individual customers, vir-tually all of whom are located within the State, after the expirationof the warranty period.Although the operations of the Employer affect commerce withinthe meaning of the Act, the services furnished by the Employer,neces-IThe name of the Employer appears as amended at the hearing.6 The record shows in this connection that $500 to $600 was received directly frommanufacturersof appliances for which the Employer is an authorized service, the remainderbeing received from dealers who distributethe product for the manufacturer.92 NLRB Ne. 50.191 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDsary to the effective Operation of other employers over whom theBoard would assert jurisdiction, are not equal to that which the Boardhas recently stated to be the minimum requirement for exercising itsdiscretion to assert jurisdiction on that basis.3Nor does any otheraspect of the Employer's operations warrant our asserting jurisdic-tion 4Accordingly, we find that it would not effectuate the .policiesof the Act to assert jurisdiction in this case, and we shall dismiss the.petition.ORDERHEREBY ORDEREDthat the petition filed herein be, and it hereby.is,dismissed.CHAIRMAN HERZOG took no part in the consideration of the above,Decision and Order.8 SeeHoZZoao Tree Lumber Company,91 NLRB 635;The D. L. Dineen Sales dService-Corporation,91 NLRB 1222.4Cf.Avedis Baxter and Ben Baxter,individually andasco-partners,d/b/aBaxterBros.,91 NLRB 1480.